Citation Nr: 9915969	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  93-09 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 31, 1963, to 
April 1, 1969, and from April 3, 1969, to January 3, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claims of service connection for PTSD and a non-
service-connected disability pension.  Subsequently, by a 
February 1996 decision, the RO granted the veteran's claim 
for a non-service-connected disability pension.  Therefore, 
this issue is no longer in appellate status.  


FINDING OF FACT

Competent medical evidence showing a current diagnosis of 
PTSD has not been presented.


CONCLUSION OF LAW

The veteran's claim of service connection for PTSD is not 
well grounded.  38 U.S.C.A. §§  1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts, in essence, that he developed PTSD as a 
result of stressful events experienced while stationed in the 
Republic of Vietnam.  In this regard, the Board notes that, 
in order to grant service connection for PTSD, there must be 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  
38 C.F.R. § 3.304(f) (1998); Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has addressed these 
requirements and has held that the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was engaged in combat with the enemy.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993), citing Hayes v. Brown, 
5 Vet. App. 60 (1993), Hamilton v. Derwinski, 2 Vet. App. 671 
(1992), (appeal dismissed on other grounds, 4 Vet. App. 528 
(1993)).  If the claimed stressor is related to combat, 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat Infantry 
Badge or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the in-service stressor.  38 C.F.R. § 3.304(f) (1998).

It should also be pointed out that a person who submits a 
claim for VA benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Only if the claimant meets this 
burden does VA have the duty to assist him in developing the 
facts pertinent to his claim.  Epps v. Gober, 126 F.3d 1464, 
1468-69 (Fed. Cir. 1997).  If the claimant does not meet this 
initial burden, the appeal must fail because, in the absence 
of evidence sufficient to make the claim well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

Initially, the Board will address the issue of whether the 
veteran has presented medical evidence of a diagnosis of 
PTSD.  38 C.F.R. § 3.304(f) (1998).  This is required, in 
part, because a claim of service connection may not be 
considered well grounded without evidence of current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).

VA treatment records, dated from January 1990 to May 1992, as 
well as a March 1997 Vet Center letter, have been received by 
the RO.  The treatment records show multiple hospitalizations 
for detoxification programs.  They also included diagnoses of 
polysubstance abuse (including alcohol, opiates, cocaine, and 
Valium) and manipulative personality behavior.  See VA 
treatment records dated in July 1991, August 1991, September 
1991, and April 1992 and VA hospitalization records for the 
periods April 1990 to May 1990, July 1991, September 1991, 
and May 1992.  However, these voluminous medical records do 
not include a diagnosis of PTSD.

Private treatment records, dated from October 1991 to April 
1995, as well as July 1991, August 1991, and March 1992 
depositions of private physicians, were also obtained by the 
RO.  However, these records primarily refer to diagnoses, 
and/or treatment for disabilities unrelated to the current 
issue on appeal.  An October 1992 record shows that the 
veteran underwent detoxification for opiate addiction while 
hospitalized for another problem.  Additionally, a May 1992 
record shows the veteran was diagnosed with drug abuse.  
Tellingly, these records also fail to include a diagnosis of 
PTSD.

Additionally, the veteran filed a November 1991 award from 
the Social Security Administration (SSA) that reports he was 
found disabled as of September 1990.  However, while the SSA 
examiner reported that the veteran was depressed, and had 
some homicidal feelings towards the Vietnamese people, the 
SSA worksheet only shows that the veteran was diagnosed with 
a personality disorder and substance addiction disorder.  
Moreover, the SSA's grounds for finding the veteran disabled 
included a severe substance abuse disorder, not PTSD.

Furthermore, the record on appeal shows that the veteran 
appeared for VA examinations in May 1992 and August 1997.  
However, these examiners also failed to provide the veteran 
with a diagnosis of PTSD.  Specifically, the May 1992 
examiner diagnosed the veteran with opioid, cocaine, and 
alcohol dependence.  He also opined that VA needed to rule 
out PTSD, a fictitious disorder with physical symptoms, 
malingering, and an antisocial personality disorder.  The 
August 1997 VA examiner, after reviewing the veteran's 
records and interviewing the veteran, also diagnosed the 
veteran with opiate, cocaine, and alcohol dependence.  He 
also opined that VA needed to rule out malingering and an 
antisocial personality disorder.  The examiner further opined 
that psychiatric testing of the veteran appeared to be 
consistent with a profile of exaggeration of symptoms and not 
consistent with his presentation.  The examiner indicated 
that, since the veteran's trauma could not be verified, the 
first criteria for PTSD could not be fulfilled.  More 
importantly however, the examiner reported that, while the 
veteran claimed to have symptoms related to PTSD, there was 
no consistent evidence to warrant a diagnosis of PTSD.  

What is significant about the evidence described above is 
what it does not include.  None of the clinical assessments 
includes a diagnosis of PTSD.  The Board recognizes that VA 
examiners reported that the veteran was to be evaluated for 
PTSD, that PTSD had to be ruled out and/or he had PTSD like 
complaints (i.e., nightmares, flashbacks, hypervigilance, 
startled response, avoidance behaviors, and sleep 
disturbance).  See July 1991 VA treatment record, May 1992 VA 
examination report, March 1997 VetCenter Letter, and August 
1997 VA examination report.  Additionally, a Vet Center 
therapist reported that the veteran himself had indicated 
that he had several PTSD symptoms that he related to Vietnam.  
However, the salient point to be made is that none of the 
foregoing examiners diagnosed the veteran with PTSD.

Next, the Board finds that, to the extent that the veteran 
has offered his own opinion that he has PTSD because of his 
experiences in Vietnam, he has not been shown to be competent 
to provide the evidence necessary to make his claim of 
service connection for PTSD well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 
5 Vet. App. 211 (1993) (persons without medical expertise are 
not competent to offer medical opinions.); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Furthermore, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded.  See Grottveit, at 93.

The Board finds that, given the absence of a diagnosis of 
PTSD, a grant of service connection is not warranted.  This 
is so despite suggestions in the record that the veteran has 
symptoms consistent with PTSD.  Having such symptoms does not 
equate to having PTSD as recognized by practitioners of 
psychiatry.  Even the examiner who indicated that the veteran 
had such symptoms did not diagnose PTSD.  Therefore, the 
veteran has not met his burden of presenting a well-grounded 
claim.

It has also been suggested in a November 1998 informal 
hearing presentation that the Board should determine whether 
the RO complied with M21-1, Part III,  1.03(a) (Change 50) 
(Feb. 23, 1996) and M21-1, Part VI,  2.10(f) (Change 48) 
(Aug. 5, 1996).  The provisions of M21-1 Part VI,  2.10(f) 
provide that "the duty to assist will prevail while 
development is undertaken."  A careful reading of this 
provision clearly shows the initiation of this 
"development" is predicated on the claim being 
"potentially plausible on a factual basis."  Essentially, 
"potentially plausible on a factual basis" means the claim 
is well grounded.  Epps, supra.  Consequently, development is 
undertaken pursuant to M21-1 Part VI,  2.10(f) only after 
the veteran has presented a well-grounded claim.  As the 
veteran has not done so here, M21-1 Part VI,  2.10(f) is not 
applicable to his case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim."  Robinette 
v. Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996).  In contrast to the 
evidentiary development referred to in 38 U.S.C.A. § 5107(a), 
the provisions of M21-1, Part III,  1.03(a) refer to 
development of the claim.  The requirement to fully develop a 
claim - as compared to development of the evidence underlying 
the claim - merely demands that VA ensure that the veteran 
has not filed a defective or incomplete application.  See 
38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. App. at 78.  
See 38 C.F.R. §§ 3.1(p), 3.160(a) (1997)(defining a claim as 
an application for VA benefits); see also M21-1, Part III,  
1.01(a) (discussing development of pertinent facts 
"concerning a well-grounded claim"); M21-1, Part VI,  
2.10(f) (discussed, supra); compare M21-1, Part III,  
2.01(c) (during initial screening stage of claims processing, 
the RO shall review all applications and evidence immediately 
to determine if "a claim" is incomplete and requires 
"further development").  Indeed, M21-1, Part III,  1.03(a) 
relies upon Grottveit v. Brown, 5 Vet. App. 91 (1993), in 
which the Court stated that, "[i]f the claim is not well 
grounded, the claimant cannot invoke the VA's duty to assist 
[under 38 U.S.C.A. § 5107(a)] in the [evidentiary] 
development of the claim."  Grottveit at 93, citing 
38 U.S.C.A. § 5107(a).  Therefore, until a veteran has 
submitted a well-grounded claim, VA is under no duty to 
assist the veteran in establishing the evidentiary elements 
of his claim.  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears to merely reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the veteran's application 
for benefits is incomplete, VA shall notify the veteran of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
veteran's application is incomplete, the Board finds that the 
RO complied with 38 U.S.C.A. § 5103 and  1.03(a). 


ORDER

Service connection for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

